DETAILED ACTION
This office action is in response to the amendment filed on 04/27/2020.
Election/Restrictions
This application is in condition for allowance except for the presence of claims directed to an invention non-elected without traverse.  Accordingly, claims 11-18 and 24-28 have been cancelled.
Allowable Subject Matter
Claims 1, 4, 5, 9, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein the buck power
converter is configured to establish, in a magnetizing state a second magnetizing
current path from the reservoir capacitor, via the inductor, and via the second flying capacitor to the output of the buck power converter; the buck power converter
is further configured to establish, in the demagnetizing state, a first current path from a
reference potential, via the first flying capacitor, via the reservoir capacitor, to the
reference potential” in combination with the additionally claimed features, as are claimed by Applicant.
	Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the buck power converter is configured to establish, in an alternative magnetizing state, - a first magnetizing current path from the input of the buck power converter, via the first flying capacitor, and via the inductor to the output of the buck power converter, - a second magnetizing current path from the reservoir capacitor, and via the inductor, to the output of the buck power converter, and - a third current path from a reference potential, via the second flying capacitor, to the output of the buck power converter” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 19 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “in a magnetizing
state, a second magnetizing current path from the reservoir capacitor, via the inductor, and via the second flying capacitor to the output of the buck power converter; in the demagnetizing state, a first current path from a reference potential, via the first flying capacitor, via the reservoir capacitor, to the reference potential, and a second current path from the reference potential, via the second flying capacitor, to the output of the buck power converter ” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0268888, US 2018/0026518, and US 10,547,241 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838